                                             Case 5:16-cv-02045-EJD Document 36 Filed 01/12/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        DAMIEN MCCARTNEY,
                                  11                                                     Case No. 16-02045 EJD (PR)
                                                       Petitioner,
                                  12                                                     ORDER TO SHOW CAUSE;
Northern District of California




                                                 v.
 United States District Court




                                                                                         SETTING BRIEFING ON SECOND
                                  13                                                     AMENDED PETITION
                                  14    MACOMBER, Warden,
                                  15                   Respondent.
                                  16

                                  17

                                  18           Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction. On May 10, 2018, the
                                  20   Court granted Petitioner’s request to stay the petition in order to present unexhausted
                                  21   claims to the state high court. Dkt. No. 29. The case was administratively closed pending
                                  22   exhaustion of state court remedies. Id. Petitioner returned to this Court on August 5,
                                  23   2020, after the California Supreme Court denied his state petition. Dkt. No. 31. The Court
                                  24   lifted the stay and reopened the matter, while directing Petitioner to file a second amended
                                  25   petition containing all the exhausted claims he wished to pursue. Dkt. No. 32. Petitioner
                                  26   has filed a second amended petition. Dkt. No. 33.
                                  27   ///
                                  28   ///
                                             Case 5:16-cv-02045-EJD Document 36 Filed 01/12/21 Page 2 of 4




                                   1                                         BACKGROUND
                                   2           According to the second amended petition, Petitioner was found guilty of “rape,
                                   3   oral copulation, kidnapping, [and] use of force for the purpose of rape” by a jury in San
                                   4   Francisco County Superior Court. Dkt. No. 33 at 2. Petitioner was sentenced to 118 years
                                   5   to life. Id. at 1.
                                   6           Petitioner appealed his conviction without success. Id. at 3. Petitioner filed a state
                                   7   habeas petition in the state supreme court which summarily denied on April 1, 2020. Dkt.
                                   8   No. 31 at 3.
                                   9           Petitioner filed the instant federal habeas action on April 19, 2016. Dkt. No. 1. The
                                  10   matter was twice stayed, Dkt. Nos. 10, 29, and last reopened on August 19, 2020. Dkt. No.
                                  11   32.
                                  12
Northern District of California
 United States District Court




                                  13                                           DISCUSSION
                                  14   A.      Standard of Review
                                  15           This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  16   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  17   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  18   § 2254(a).

                                  19           It shall “award the writ or issue an order directing the respondent to show cause

                                  20   why the writ should not be granted, unless it appears from the application that the applicant

                                  21   or person detained is not entitled thereto.” Id. § 2243.

                                  22   B.      Legal Claims

                                  23           Petitioner raises the following grounds for federal habeas relief: (1) ineffective

                                  24   assistance of counsel; (2) judicial misconduct; and (3) the evidence of identification was

                                  25   insufficient, i.e., DNA and witness testimony. Dkt. No. 33 at 5. Liberally construed, these

                                  26   claims are cognizable under § 2254 and merit an answer from Respondent. Briefing shall

                                  27   proceed in accordance with the schedule set forth below.

                                  28   ///
                                                                                      2
                                             Case 5:16-cv-02045-EJD Document 36 Filed 01/12/21 Page 3 of 4




                                   1                                          CONCLUSION
                                   2           For the foregoing reasons and for good cause shown,
                                   3           1.     Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                   4   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
                                   5   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                   6   not be issued. Respondent shall file with the answer and serve on Petitioner a copy of all
                                   7   portions of the state trial record that have been transcribed previously and that are relevant
                                   8   to a determination of the issues presented by the petition.
                                   9           If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  10   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  11   answer.
                                  12           2.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
Northern District of California
 United States District Court




                                  13   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  14   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  15   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  16   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  17   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  18           3.     It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  19   that all communications with the Court must be served on Respondent by mailing a true
                                  20   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  21   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  22   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  23   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  24   Federal Rule of Civil Procedure 41(b).
                                  25           4.     Upon a showing of good cause, requests for a reasonable extension of time
                                  26   will be granted provided they are filed on or before the deadline they seek to extend.
                                  27   ///
                                  28   ///
                                                                                      3
                                            Case 5:16-cv-02045-EJD Document 36 Filed 01/12/21 Page 4 of 4




                                   1             IT IS SO ORDERED.
                                   2   Dated:        1/12/2021                            ________________________
                                                                                          EDWARD J. DAVILA
                                   3                                                      United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order to Show Cause; Setting Briefing on SAP
                                       P:\PRO-SE\EJD\HC.16\02045McCartney_osc-SAP
                                  26

                                  27

                                  28
                                                                                      4
